COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 MICHAEL DEWAYNE ANDERSON,                                     No. 08-15-00237-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                            282nd District Court
                                               §
 THE STATE OF TEXAS,                                         of Dallas County, Texas
                                               §
                             State.                            (TC# F-1423772-S)
                                               §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until January 27, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                             '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Lawrence B. Mitchell, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before January 27, 2016.

       IT IS SO ORDERED this 30th day of December, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.